DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed April 9, 2021, with respect to the rejection of claims 1-3, 11-13 and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-13, 15-17 and 19-50 are allowed (renumbered claims 1-47, respectively).
	The prior art teaches the limitations as indicated in the December 9, 2020 Office Action. Regarding claim 1 the prior art fails to anticipate or render obvious a data storage circuit structured to store the relative phase difference, at least one of the plurality of detection values, and the at least one timing signal, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11, the prior art fails to anticipate or render obvious storing the relative phase difference and at least one of: the plurality of detection values or the timing signal, in combination with all other limitations as claimed by Applicant.
	Regarding claim 17, the prior art fails to anticipate or render obvious a data storage facility for storing a subset of the plurality of detection values and the timing signal; a communication circuit structured to communicate at least one selected detection value and the timing signal to a remote server; and a monitoring application on the remote server structured to receive the at least one selected detection value and the timing signal; jointly analyze a subset of the at least one selected detection values received from a plurality of monitoring devices; and recommend an action, in combination with all other limitations as claimed by Applicant.
	Regarding claim 21, the prior art fails to anticipate or render obvious a communication circuit structured to communicate at least one selected detection value and the timing signal to a remote server; and a monitoring application on the remote server structured to receive the at least one selected detection value and the timing signal; jointly analyze a subset of the at least one selected detection values received from a plurality of monitoring devices; and recommend an action, in combination with all other limitations as claimed by Applicant.
	Regarding claim 25, the prior art fails to anticipate or render obvious a response circuit structured to perform at least one operation in response to the relative phase difference, wherein the data acquisition circuit further comprises at least one multiplexer circuit (MUX) whereby alternative combinations of detection values are selected based on at least one of user input and a selected operating parameter for a machine, wherein each of the plurality of detection values corresponds to at least one of the plurality of input sensors, in combination with all other limitations as claimed by Applicant.
	Regarding claim 34, the prior art fails to anticipate or render obvious a response circuit structured to perform at least one operation in response to the relative phase difference, wherein the at least one operation comprises at least one of: enabling or disabling one or more portions of a multiplexer circuit, or altering a multiplexer control line, in combination with all other limitations as claimed by Applicant.
claim 43, the prior art fails to anticipate or render obvious determining a relative phase difference between a second detection value of the plurality of detection values and the timing signal; performing at least one operation in response to the relative phase difference; and storing additional data, in response to at least one of: a change in the relative phase difference or a rate of change in the relative phase difference, in combination with all other limitations as claimed by Applicant.
	Regarding claim 48, the prior art fails to anticipate or render obvious a phase detection circuit structured to determine a relative phase difference between at least one of the plurality of detection values and a signal from the timer circuit, the signal evaluation circuit structured to obtain at least one of a vibration amplitude, a vibration frequency and a vibration phase location corresponding to a second detected value; and a response circuit structured to perform at least one operation in response to the relative phase difference, in combination with all other limitations as claimed by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865